 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10

11   MOLLY B. CLYNCH,                                        Case No. C17-1636-RAJ

12                     Plaintiff,
                                                             ORDER REVERSING AND
13          v.                                               REMANDING CASE FOR FURTHER
                                                             ADMINISTRATIVE PROCEEDINGS
14   COMMISSIONER OF SOCIAL
15   SECURITY,

16                     Defendant.

17

18
            The Court, after careful consideration of the plaintiff’s complaint, the parties’ briefs, all
19
     papers and exhibits filed in support and opposition thereto, the Report and Recommendation of
20
     the Honorable James P. Donohue, United States Magistrate Judge, and the balance of the
21
     record, does hereby find and ORDER:
22
            (1)    The Court adopts the Report and Recommendation.
23
            (2)    The final decision of the Commissioner is REVERSED and this case is
24
     REMANDED to the Social Security Administration for further proceedings consistent with the
25
     Report and Recommendation.
26


      ORDER REMANDING CASE
      PAGE - 1
 1         (3)    The Clerk of the Court is directed to send copies of this Order to the parties and

 2   to Judge Donohue.

 3         DATED this 11th day of December, 2018.

 4

 5

 6

 7                                                      A
 8                                                      The Honorable Richard A. Jones
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER REMANDING CASE
      PAGE - 2
